Citation Nr: 0530782	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-22 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a chronic right upper 
extremity disorder to include rotator cuff injury residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from August 1969 to August 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) which denied 
service connection for chronic right rotator cuff injury 
residuals.  In October 2003, the veteran was informed in 
writing that his appeal was being certified to the Board.  In 
September 2005, the veteran submitted an April 2005 written 
statement from William T. Pennington, M.D., accompanied by a 
written statement to the Board which may reasonably be 
construed as a Motion for Good Cause to submit additional 
evidence under the provisions of 38 C.F.R. § 20.1304 (2005).  
In October 2005, the accredited representative waived initial 
review of Dr. Pennington's April 2005 written statement by 
the RO.  

The Board acknowledges that it has not formally ruled on the 
veteran's Motion for Good Cause.  As the undersigned Veterans 
Law Judge would have granted the Motion and given the 
favorable resolution of the veteran's claim below, the Board 
concludes that the issue is now moot.   

For the reasons and bases addressed below, service connection 
for post-operative right rotator cuff tear residuals and 
right biceps tendon rupture residuals is GRANTED.  


FINDINGS OF FACT

1.  Service connection is in effect for left (minor) hand 
ulnar nerve paralysis with musculature atrophy.  

2.  Post-operative right rotator cuff tear residuals and 
right biceps tendon rupture residuals have been shown to have 
originated due to the veteran's left hand ulnar nerve 
paralysis with musculature atrophy.  

CONCLUSION OF LAW

Chronic post-operative right rotator cuff tear residuals and 
right biceps tendon rupture residuals are proximately due to 
or the result of the veteran's service-connected left hand 
ulnar nerve paralysis with musculature atrophy.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310a, 3.159, 3.326(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the record, the Board observes that 
the veteran was issued VCAA notices in February 2001 and 
April 2001 which informed him of the evidence needed to 
support his claim; what actions he needed to undertake; and 
how VA would assist him in developing his claim.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  There remains no issue 
as to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2005).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2205).  
Given the favorable resolution below, the Board finds that 
appellate review of the veteran's claim would not constitute 
prejudicial error.  




II.  Chronic Post-operative Right Rotator Cuff Injury 
Residuals

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for left (minor) hand ulnar nerve 
paralysis with musculature atrophy.  

A February 2000 treatment record from Michael C. Reineck, 
M.D., states that the veteran reported having initially 
injured his right shoulder at work in August 1999 while 
lifting a jack stand and again in December 1999 when he 
reached in to undo the safety chains on his trailer hitch.  A 
January 2001 hospital summary from Hartford Memorial Hospital 
conveys that the veteran was diagnosed with a right rotator 
cuff tear and a right biceps tendon rupture.  He subsequently 
underwent arthroscopic rotator cuff repair; ruptured biceps 
tendon release with debridement of the bicipital stump; and 
subacromial decompression.  

An April 2005 written statement from Dr. Pennington notes 
that he performed the veteran's 2001 right shoulder 
arthroscopic surgery.  The doctor opined that:  

He sustained a rotator cuff tear to his 
right shoulder mainly due to the fact 
that he was so dependent on his right arm 
due to the injury that he had to his left 
upper extremity in Vietnam.  When he was 
in Vietnam, he had a shrapnel injury 
across his wrist that caused severe nerve 
damage.  He has a nonfunctional hand and 
has been extremely dependent on his right 
arm.  He developed this rotator cuff tear 
at a young age, most likely due to the 
stress that he had from bearing the load 
with everything in his right arm.  

The veteran sustained a right rotator cuff tear and a right 
biceps tendon rupture in post-service industrial traumas.  In 
his April 2005 written statement, Dr. Pennington determined 
that onset of the veteran's post-operative right shoulder 
disabilities was etiologically related to his 
service-connected left hand ulnar nerve paralysis with 
musculature atrophy.  In the absence of any competent 
evidence to the contrary, the Board finds that service 
connection is warranted for chronic post-operative right 
rotator cuff tear residuals and right biceps tendon rupture 
residuals.  


ORDER

Service connection for chronic post-operative right rotator 
cuff tear residuals and right biceps tendon rupture residuals 
is GRANTED.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


